   Case 2:17-cv-00080-MHT-JTA Document 88 Filed 04/15/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:17cv80-MHT
                                  )
$603,752.76 SEIZED FROM           )
STERLING ACCOUNT NUMBER           )
xxx0558 IN THE NAME OF            )
CLOVERLAND DRUGS, INC.;           )
et al.,                           )
                                  )
     Defendants.                  )

                                ORDER

    It is ORDERED that the motion to withdraw (Doc. 87)

is granted, and the motion for summary judgment (Doc.

82) is withdrawn.

    It is further ORDERED that the court’s order to

file a public version of the summary-judgment motion

and exhibits (Doc. 86) is vacated.

    DONE, this the 15th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
